Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
                                                                Jun 10 2013, 8:53 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

APPELLANT PRO SE:

CLIFTON T. MASSEY
Pendleton, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CLIFTON TIMOTHY MASSEY,                             )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 02A05-1208-SC-399
                                                    )
REANA BEARD,                                        )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                       The Honorable Jennifer L. DeGroote, Magistrate
                             Cause No. 02D01-1204-SC-5898



                                          June 10, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Clifton Timothy Massey (“Massey”) appeals the small claims court’s order

awarding judgment to Reana Beard (“Beard”) for the amount of $4,240.00. Massey

appears to raise several issues, of which we find the following to be dispositive: whether

the small claims court erred when it entered a default judgment against him.

       We affirm.

       This case involves a dispute between a landlord and a tenant for damages to the

rental property. Beginning in March 2012, Beard rented property, located at 2540 Euclid

Avenue in Fort Wayne, Indiana, to Massey. Shortly after the lease began, the property

was damaged. On April 18, 2012, Beard filed a small claims action against Massey for

the damages. Beard filed a motion for entry of default judgment against Massey and a

supporting affidavit. On July 20, 2012, the small claims court granted Beard’s motion

and entered default judgment in Beard’s favor in the amount of $4,240.00. Massey now

appeals.

       Beard has not filed an appellee’s brief. “When an appellee fails to submit a brief,

we do not undertake the burden of developing arguments for her and we apply a less

stringent standard of review with respect to showings of reversible error.” Zoller v.

Zoller, 858 N.E.2d 124, 126 (Ind. Ct. App. 2006). Therefore, “we may reverse if the

appellant establishes prima facie error, which is an error at first sight, on first appearance,

or on the face of it.” Id.

       Additionally, we note that Massey has filed this appeal pro se. “An appellant who

proceeds pro se is ‘held to the same established rules of procedure that a trained legal

counsel is bound to follow and, therefore, must be prepared to accept the consequences of

                                              2
his or her action.’” Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003)

(quoting Ramsey v. Review Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 487

(Ind. Ct. App. 2003)). “It is well settled that the duty of presenting a record adequate for

intelligent appellate review on points assigned as error falls upon the appellant, as does

the obligation to support the argument presented with authority and references to the

record pursuant to [Indiana Appellate Rule] 46(A)(8).” AutoXchange.com, Inc. v. Dreyer

& Reinbold, Inc., 816 N.E.2d 40, 44 (Ind. Ct. App. 2004). While we prefer to decide

cases on their merits, we will deem alleged errors waived where an appellant’s

noncompliance with the rules of appellate procedure is so substantial it impedes our

appellate consideration of the errors. Thacker, 797 N.E.2d at 345. The purpose of our

appellate rules, especially Indiana Appellate Rule 46, is to aid and expedite review and to

relieve the appellate court of the burden of searching the record and briefing the case. Id.

       Indiana Appellate Rule 46(A)(8)(a) states that the argument section of an

appellant’s brief “must contain the contentions of the appellant on the issues presented,

supported by cogent reasoning. Each contention must be supported by citations to the

authorities, statutes, and the Appendix or parts of the Record on Appeal relied on . . . .”

We will not consider an appellant’s assertion on appeal when he has not presented cogent

argument supported by authority and references to the record as required by the rules.

Thacker, 797 N.E.2d at 345 (citing Pitman v. Pitman, 717 N.E.2d 627, 633 (Ind. Ct. App.

1999)). Additionally, we will not become an advocate for a party, nor will we address

arguments which are either, inappropriate, too poorly developed or improperly expressed

to be understood. Id.

                                             3
       Here, Massey’s appellant’s brief, in large part, does not comply with the

requirements of Indiana Appellate Rule 46(A)(8)(a), in that his contentions are not

supported by cogent reasoning, or citations to authorities and relevant parts of the record.

We find Massey’s contentions to be too poorly expressed and developed to be

understood, which has substantially impeded our appellate consideration of his alleged

errors. Accordingly, Massey’s arguments are waived. See Davis v. State, 835 N.E.2d

1102, 1113 (Ind. Ct. App. 2005) (noting that the failure to present a cogent argument or

citation to authority constitutes waiver of the issue for appellate review), trans. denied.

“‘While we are often tolerant of minor infractions of the appellate rules so that we may

decide appeals on their merits, those rules are nonetheless binding on all persons bringing

appeals to this court.’” Ramsey, 789 N.E.2d at 490 (quoting Sartain v. Blunck, 453

N.E.2d 324, 325 (Ind. Ct. App. 1983)).           In the instant case, because Massey’s

noncompliance with the appellate rules substantially impeded us from reaching the merits

of this appeal, we are compelled to find the issues raised are waived. See id.

       Affirmed.

VAIDIK, J., and PYLE, J., concur.




                                             4